Citation Nr: 1047354	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  00-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for residuals of trauma to 
the nose, to include a nasal fracture.  

2. Entitlement to an initial compensable rating for tinea pedis 
and onychomycosis.

3. Entitlement to service connection for a right eye condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied a 
request to reopen the claim for service connection for a nose 
condition, then claimed as sinusitis.  A December 2000 statement 
of the case (SOC) determined that the sinusitis was a separate 
claim from a request to reopen the claim for service connection 
for residuals of nasal trauma.  In June 2003, the Veteran 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  

In December 2003, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of nasal trauma.  In October 
2004, the Board, after finding that new and material evidence had 
been submitted to reopen the claim, remanded the claim for 
service connection for residuals of nasal trauma.  In August 
2007, the Board again remanded the issue of entitlement to 
service connection for residuals of trauma to the nose, to 
include a nasal fracture.  The Board is satisfied that there was 
substantial compliance with the remand directives set out in 
2003, 2004, and 2007, as pertains to the issue on appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).

In September 2009, the Board issued a decision, denying service 
connection for residuals of trauma to the nose, to include a 
nasal fracture.  The Veteran appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2010 the parties filed a joint motion for remand.  By Order dated 
in June 2010, the Court granted the joint motion for remand, 
thereby vacating the Board's September 2009 decision and 
remanding for compliance with the instructions in the joint 
motion.

Submitted by the Veteran in November 2009 and apparently again in 
April 2010 was an Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22), in which the Veteran 
requested that the Veterans of Foreign Wars of the U.S. (VFW) be 
appointed as his representative.  However, in a letter dated in 
July 2010, the VFW advised VA that it could not accept the 
Veteran's recent request to change representation, and requested 
that the VA Form 21-22, submitted by the Veteran and designating 
VFW as the accredited representative for the Veteran, be revoked 
and that the Veteran be advised to appoint his previous 
representative, DVA, to represent him.  

Although further delay of this matter is regrettable, the appeal 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

1. Residuals of trauma and/or fracture of the nose

As noted above, the Court issued an order granting the parties 
joint motion for remand filed in June 2010.  In the joint motion, 
the parties found that a remand was necessary in order for the 
Board to consider McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) in the first instance, and determine whether the Veteran 
had a deviated septum while his claim was pending adjudication.  
Additionally, the parties claimed that remand was necessary so 
that the Board could consider the Veteran's statements concerning 
the incurrence of his nasal fracture and continuity of 
symptomatology since service, and provide adequate reasons or 
bases for its findings.  The parties agreed that the Board did 
not discuss whether the Veteran's deviated naval septum 
constituted a current disability pending the adjudication of his 
claim.  The parties indicated that the Board noted a January 2001 
radiologic study which indicated that the Veteran did not have a 
present disability resulting from trauma and/or fracture of the 
nose, and therefore, service connection could not be granted, but 
also noted that in the corresponding January 2001 VA examination 
the examiner conducted a physical examination of the Veteran's 
nose and found out that he had a "mild right septal deviation".  
The parties also noted that in the November 2005 VA examination, 
the examiner, after physically examining the Veteran, found he 
had a right-sided septal deviation.  The parties cited the 
McClain case, and indicated that in light of the evidence that 
the Veteran had a right-sided deviated septum, a remand was 
necessary so that the Board could address whether the Veteran had 
a nasal condition pending during the adjudication of his claim.  

Further, in the joint motion for remand, the parties also agreed 
that the Board did not adequately consider and discuss the 
Veteran's lay statements concerning incurrence and continuity of 
symptomatology of his nose condition.  Noting that the Board 
found that "[r]esiduals of trauma and/or fracture of the nose 
were not incurred in or as a result of active duty", the parties 
noted that the evidence of record showed that the Veteran 
submitted several statements in support of claim, dated from 
December 1987 to August 2006, in which he stated that he 
sustained a broken nose after being assaulted in service, and 
that he had a chronic nasal condition ever since that time.  
Additionally, the parties noted that in an RO hearing in October 
2000 and a Board hearing in July 2003, the Veteran testified he 
sustained a fractured nose in service, and experienced symptoms 
thereafter.  Moreover, the parties noted that in VA examinations 
in January 2001, November 2005, and February 2006, the Veteran 
reported he suffered a broken nose after being assaulted in 
service.  The parties found that remand was necessary so the 
Board could adequately discuss the Veteran's lay statements that 
he suffered nasal trauma in service, and that in considering this 
lay evidence, the Board was to consider the Court's precedential 
decisions in Barr v. Nicholson, 21 Vet. App. 303 (2007) and 
Washington v. Nicholson 21 Vet. App. 191, 195 (2007).  

In light of the Court granting the joint motion for remand, and 
the guidance provided in the joint motion, the Board finds that 
an additional remand is necessary.  In that regard, the Board 
notes that there are three pertinent VA examination reports of 
record; however, the diagnoses and opinions rendered in each are 
inconsistent and illogical, as noted in the prior Board decision.  

A review of these VA examinations shows that a January 2001 x-ray 
study of the nasal bones indicated that the nasal bone was 
unremarkable, and there was no acute fracture of the nasal bone, 
no significant septal deviation, and no other factors to suggest 
an old fracture.  However, on the January 2001 VA examination, 
the diagnosis was mild right septal deviation.  On VA examination 
in November 2005, the examiner observed right-sided septal 
deviation with tenderness on the right side of the nose.  The 
diagnoses included right-sided acquired nasal deformity more 
likely than not due to service.  In a February 2006 addendum, the 
examiner indicated that he was unable to find any evidence of a 
fracture of the Veteran's nose in service, but noted that, "it 
was repaired while he was at the VA hospital."  The diagnoses 
included right-sided nasal deformity status post open 
septorhinoplasty.  The examiner opined, "the acquired nasal 
deformity would be as likely as not from the military as there is 
no evidence of his treatment while in the military, however, [the 
Veteran's] surgery was done at the VA hospital, so any problems 
following that would be directly related to surgery, but again, 
currently he is having no symptoms in terms of obstruction 
anymore."

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  The Board also 
notes that once VA undertakes to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Thus, on remand the Veteran should be scheduled for an additional 
VA examination in order for the examiner to provide an opinion 
with clear conclusions and supporting data and a reasoned medical 
explanation as to whether the Veteran has residuals of trauma to 
the nose that may be related to service.   

While service treatment records (STRs) do not reflect any trauma 
or fracture of the nose, the Veteran is competent to report lay-
observable events as well as his symptoms in and after service.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Thus, on remand, the examiner should be directed to 
accept as competent evidence the Veteran's report of lay-
observable events and symptoms he may have experienced in service 
- with regard to his nose and reported nasal trauma - in 
rendering the requested opinion.

The Board also acknowledges that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, supra.  
However, where the overall evidence of record fails to support a 
diagnosis of the claimed disability, that holding is 
inapplicable.  Thus, on remand, the VA examiner should be advised 
that a clear diagnosis of any chronic nasal disability should be 
provided, as well as an explanation if there is no such nasal 
disability. 

2. Compensable Ratings for Tinea Pedis and Onychomycosis and 
Service connection for Right Eye Condition

By October 2009 rating decision, the RO effectuated the Board's 
September 2009 decision and granted service connection for tinea 
pedis and onychomycosis, assigning a 0 percent disability rating, 
effective October 4, 1999.  In December 2009, the Veteran filed a 
timely notice of disagreement (NOD) with this rating decision; 
however, an SOC was never issued.

Similarly, in a March 2008 rating decision, the RO denied service 
connection for a chronic right eye condition.  Received in April 
2008 from the Veteran was an NOD with the March 2008 RO rating 
decision; however, an SOC was never issued. 

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
Veteran must be provided with an SOC so that he has the 
opportunity to perfect these aforementioned appeals.  Only if an 
appeal is perfected should the issue(s) be returned to the Board 
for appellate review.

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative should 
be provided an SOC on the issue of 
entitlement to an initial compensable rating 
for tinea pedis and onychomycosis and an SOC 
on the issue of service connection for a 
right eye condition.  If, and only if, a 
substantive appeal is filed for a specific 
issue, this issue(s) should be returned to 
the Board for appellate review.

2. Schedule the Veteran for an appropriate VA 
examination in order to assess the nature and 
probable etiology of any nasal disability or 
residuals of nasal trauma, to include 
deviated nasal septum.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should identify any 
current and/or chronic nasal disabilities, to 
include deviated nasal septum, and if there 
are no current and/or chronic nasal 
disabilities, a negative answer is requested.  
The examiner should accept as competent the 
Veteran's report of inservice events with 
regard to his nose and reported nasal trauma.  
If there are current and/or chronic nasal 
disabilities identified, the examiner should 
be asked to provide the following opinions:  

a. Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that 
any current nasal disability initially 
developed in service, or is otherwise 
causally related to service, including the 
Veteran's report that he sustained nasal 
trauma in service; or is such origin or 
causation unlikely (i.e., less than a 50-50 
degree of probability).

b. Note: The term "at least as likely as not" 
as used above does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c. Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.  The conclusions of the 
examiner should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.  If any question cannot be answered 
without resorting to pure speculation, this 
should be stated, with an explanation as to 
why it is so.

3. Re-adjudicate the remanded claim.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

